Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 are presented for examination.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Su (US Pub. 2018/0210724) in view of Kim et al (US Pub. 2020/0233659; hereinafter Kim) and further in view of Lovicott et al (US Pub. 2016/0274629; hereinafter Lovicott).

As per claim 1, Kim discloses a computing system, comprising: 

at least one target device to be cooled [Fig. 1; para 0012; a server includes many heat generating devices, such as storage devices, processors, and etc.]; 

a fan unit that includes at least one fan corresponding respectively to said at least one target device, a rotational speed of each of said at least one fan being controlled for cooling the respective one of said at least one target device [Fig. 1, 2; para 0002-0003, 0012-0016; a fan unit 200 controlled by a baseboard management controller 1 to cool at least one heat generating device in the server]; 

a storage device storing a first portion of firmware and a second portion of the firmware, wherein, in the firmware, only the first portion is related to heat-dissipation control and includes multiple sets of cooling parameters and multiple cooling algorithms, the heat-dissipation control being related to the rotational speed of each of said at least one fan of said fan unit [Fig. 1; para 0002-0003, 0012-0016; storage 3 containing a firmware that is utilized by the baseboard management to control the fan speed; para 0003-0005; fan speed control algorithm]; and 

a baseboard management controller (BMC) electrically connected to said at least one target device, said fan unit and said storage device, and configured to access the first portion and the second portion of the firmware stored in said storage device, in order to execute the firmware for monitoring said at least one target device, generating at least one monitoring report respectively for said at least one target device being monitored, and controlling the rotational speed of each of said at least one fan of said fan unit based on the at least one monitoring report thus generated and on the sets of cooling parameters and the cooling algorithms stored in the first portion of the firmware [Fig. 1; para 0002-0003, 0012-0016; the baseboard management controller (BMC) electrically connected to the fan unit, the storage device, and at least one target device].

Though Su does not specifically disclose regarding the firmware having a first portion and a second portion, it is not new in the art to have multiple portion of a firmware stored in a storage device. However, Kim clearly discloses in a firmware updating method wherein a plurality of portions of the firmware can be updated independently [para 0024-0025, 0028-0029, 0035, 0047, 0051-0052, 0058, 0062, 0095]. Therefor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to firmware. Moreover, dividing the firmware in multiple portions will clearly provide benefit of updating only a particular portion as needed without updating the whole firmware.

Though Su does not specifically disclose regarding a monitoring report, it is kind of inherent as the BMC has to know about temperature of the target device to properly control a fan. However, Lovicott clearly discloses controlling settings of a fan based on a report of a heat generating component [abstract; para 0019, 0021, 0023, 0030, 0050]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as they are directed to control a fan to cool a heat generating component via a baseboard management controller (BMC).


As per claim 10, Su discloses wherein said at least one target device includes multiple target devices, and said at least one fan of said fan unit includes multiple fans corresponding respectively to said multiple target devices [Fig. 1; para 0012; the fan unit 200 includes multiple fans and the server (computer device) includes multiple devices].


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US Pub. 2018/0210724), Kim et al (US Pub. 2020/0233659; hereinafter Kim), Lovicott et al (US Pub. 2016/0274629; hereinafter Lovicott) and further in view of Dhote et al (US Pub. 2017/0347494; hereinafter Dhote).

As per claim 2, Su, Kim, and Lovicott disclose the invention substantially. They do not specifically disclose regarding a fan speed request. But requesting a fan speed is not new in the art. Dhote clearly discloses issuing a fan request to the BMC [para 0033-0041]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the cited references as they are directed to cool an information handling system.

As per claim 3, Su discloses cooling algorithms [para 0003-0005; fan speed control algorithm].

As per claim 4, Lovicott discloses controlling settings of a fan based on a report of a heat generating component [abstract; para 0019, 0021, 0023, 0030, 0050]. Kim discloses in a firmware updating method wherein a plurality of portions of the firmware can be updated independently [para 0024-0025, 0028-0029, 0035, 0047, 0051-0052, 0058, 0062, 0095]. Su discloses controlling the fan [Fig. 1, 2; para 0002-0003, 0012-0016; a fan unit 200 controlled by a baseboard management controller 1 to cool at least one heat generating device in the server]. 


Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US Pub. 2018/0210724), Kim et al (US Pub. 2020/0233659; hereinafter Kim), Lovicott et al (US Pub. 2016/0274629; hereinafter Lovicott), Dhote et al (US Pub. 2017/0347494; hereinafter Dhote), and further in view of Kulchytskyy et al (US Patent 19,776,286; hereinafter Kulchytskyy).

As per claim 5, Su, Kim, Lovicott, and Dhote disclose the invention substantially. They do not disclose regarding intelligent platform management interface (IPMI). However, Kulchytskyy clearly discloses that BMCs typically communicate with the computing systems that host them using interfaces and commands defined by the intelligent platform management interface (IPMI) [col. 1, lines 20-34; claim 1; col. 11, lines 42-51]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the cited references as they are directed to cool an information handling system (plus BMC and/or firmware utilization).

As per claims 6, Kim discloses in a firmware updating method wherein a plurality of portions of the firmware can be updated independently [para 0024-0025, 0028-0029, 0035, 0047, 0051-0052, 0058, 0062, 0095].

As per claims 7-8, Kim discloses in a firmware updating method wherein a plurality of portions of the firmware can be partially updated [para 0024-0025, 0028-0029, 0035, 0047, 0051-0052, 0058, 0062, 0095].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Su (US Pub. 2018/0210724), Kim et al (US Pub. 2020/0233659; hereinafter Kim), Lovicott et al (US Pub. 2016/0274629; hereinafter Lovicott), Dhote et al (US Pub. 2017/0347494; hereinafter Dhote), and further in view of Wright et al (US Pub. 2020/0226912; hereinafter Wright).

As per claim 9, Su, Kim, Lovicott, and Dhote disclose the invention substantially. They do not specifically disclose regarding that report including at least one of a brand of the respective one of said at least one target device, a product type of the respective one of said at least one target device, or a serial number of the respective one of said at least one target device. However, Wright clearly discloses that report could include model type, model number, serial number and more information [para 0027]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as they all directed to electronic-monitoring device for monitoring controlled spaces (e.g., chassis of a computer).

Short summary of the prior art cited by the examiner in the PTO-892 form but not used in the rejection above.
G. US-20150050120 discloses a system for controlling fan speed wherein the system includes a unified extensible firmware interface (UEFI) platform, a baseboard management controller (BMC), a voltage regulator down (VRD), and a fan unit.
H. US-20190361692 discloses updating firmware via a remote utility that identifies which portions of the data in the existing data do not conflict with the updates in the new firmware.
I. US-20190012101 discloses a circuitry that monitors and reports the speed of the fan.
J. US-20190317592 discloses a chassis management controller that monitors and reports power consumption of peripheral devices.
K. US-20170350403 discloses a fan management system for detecting and reporting fans experiencing operational problems.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116